DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 12/11/2020. Claims 1-22 are currently pending in the application. An action follows below:
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
(i)	Reference character “p” has been used to designate both “a length of the light emitting area” (see at least Fig. 2; ¶ 75 of the specification) and “a point p” on the interface between the element [10, 20] (see at least Fig. 2; ¶ 66 of the specification); and 
(ii)	Reference character “g” has been used to designate both “an optical gap” (see at least Fig. 2; ¶ 76 of the specification) and “a point g” on the interface between the element [20, 30] (see at least Fig. 2; ¶ 68 of the specification.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities: “p,g (xg, yg)” in line 5 should be changed to -- pg (xg, yg) – so as to be consistent with Fig. 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 6, this claim recites limitations, “an incident angle of the primarily refracted light on the interface between the lens layer and the lens protecting layer is θi, and in the case of θi < sin-1(n2/n1), total reflection does not occur, where n1 is a refractive index of the lens layer, and n2 is a refractive index of the lens protecting layer” in last 4 lines. Since this claim does not explicitly define the values of n1 and n2 and there is no such angle of sin-1(n2/n1) when n1 and n2 are real number and n2 is greater than n1, the inequality of θi < sin-1(n2/n1) can’t be performed. Accordingly, it is considered that this claim is not clearly defined.
As per claims 7-9, these claims are therefore rejected for at least the reason set forth in claim 6 above.

In addition, claim 7 recites a limitation, “an equation xp = p/2” in line 8. Since it is unclear whether “p” of the above limitation is an edge point of the light emitting area in lines 2-3 or a length of the light emitting area, it is considered that this claim is not clearly defined. Also, see the above drawing objection.
In addition, claim 7 recites “an equation yp = yl – g” in line 8 and “an equation yg = yp + g” in line 9. Since it is unclear whether “g” of the above limitations is “a point where light output from the coordinate pp (xp, yp) is primarily refracted on the interface between the intermediate layer and the lens layer” in lines 4-5 or “a height of the intermediate layer” in last line, it is considered that this claim is not clearly defined. Also, see the above drawing objection.
In addition, claim 7 recites a limitation, “xg = [yg-(yp-xptan(90-θp)]/tan(90-θp)” in line 9. Since there is a mismatched parenthesis in the equation, it is considered that this claim is not clearly defined.
In addition to claims 8-9, these claims are therefore rejected for at least the reason set forth in claim 7 above. Note that claim 8 also recites “g” and “p”.
In addition to claim 9, this claim recites a limitation, “wherein a refractive angle of the secondarily refracted light on the interface between the lens layer and the lens protecting layer is expressed as an equation θt = sin-1[(n1/n2) sin θi].” Since this claim does not explicitly define the values of n1 and n2 and there is no such angle θt = sin-1[(n1/n2) sin θi] when n1 and n2 are real number and n1 is greater than n2 so that the value of [(n1/n2) sin θi] is greater than 1. Accordingly, it is considered that this claim is not clearly defined.
As per claim 15, see the rejection of claim 6 for similar limitations.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2019/0221779 A1; hereinafter Jang.)
As per claim 1, Jang discloses a display device (see at least Figs. 1 and 10) comprising:
a light emitting element layer (see at least Fig. 10, disclosing a light emitting element layer comprising a portion of OLED 210 having a light emitting element area corresponding to the area of the pixel PX and having a length as a length of PX shown in Figs. 1, 2 and 10; note that Fig. 10 has an OLED erroneously labeled “120”, instead of “210” at ¶ 70;) 
an intermediate layer disposed on the light emitting element layer (see at least Fig. 10, disclosing an intermediate layer comprising any or combination of elements [OL1, OL2, 301] and disposed on the light emitting element layer 210;)
a lens layer having a convex shape and disposed on the intermediate layer to correspond to the light emitting element layer (see at least Fig. 10, disclosing a lens layer 520 having a convex shape and disposed on the intermediate layer to correspond to the light emitting element layer;) and 
a lens protecting layer disposed on the intermediate layer and configured to cover the lens layer (see at least Fig. 10, disclosing a lens protecting layer including an element OL3 and disposed on the intermediate layer and configured to cover the lens layer,) 
wherein a total reflection of light output from a light emitting area of the light emitting element layer does not occur on an interface between the lens layer and the lens protecting layer (see at least ¶ 3, discussing the Jang invention to overcome the prior art’s a drawback of a total reflection of light output from a light emitting area of the light emitting element layer occurring on an interface between layers having different refractive indices, to increase the luminous efficiency of the OLED display device; moreover, at least ¶ 140, disclosing the refractive index of the lens layer 520 being higher than the refractive index of the lens protecting layer OL3; accordingly, the Jang display device shown in Fig. 10 having a total reflection of light output from a light emitting area of the light emitting element layer that does not occur on an interface between the lens layer and the lens protecting layer.)

As per claim 2, Jang discloses: wherein a total reflection of light output from an edge point of the light emitting area does not occur on an interface between of the lens layer and the lens protecting layer (since the Jang display device, as discussed in the rejection of claim 1, has a total reflection of light output from a light emitting area of the light emitting element layer that does not occur on an interface between the lens layer and the lens protecting layer, a total reflection of light output from any point of the light emitting area, including an edge point of the light emitting area, does not occur on an interface between of the lens layer and the lens protecting layer.)
As per claim 3, Jang discloses: wherein the light emitting element layer is disposed inside the lens layer, and a diameter of the lens layer is larger than a length of the light emitting area (see the discussion in the rejection of claim 1 regarding to the light emitting area (of a pixel) and the length of the light emitting area; further see Fig. 10 disclosing: wherein the light emitting element layer is disposed inside the lens layer, and a diameter of the lens layer is larger than a length of the light emitting area.)
As per claim 4, Jang discloses: wherein a refractive index of the lens layer is higher than a refractive index of the lens protecting layer and a refractive index of the intermediate layer (see at least ¶ 140, disclosing a refractive index of the lens layer 520 being higher than a refractive index of the lens protecting layer OL3 and a refractive index of the intermediate layer [OL1, OL2].)
As per claim 5, Jang discloses: the intermediate layer comprises at least one organic layer and at least one inorganic layer (see at least Fig. 10; ¶ 85, disclosing the intermediate layer including the element 301 comprising at least one organic layer [320] and at least one inorganic layer [310, 330].)

As per claim 10, Jang discloses a touch display device (see at least Figs. 1, 10)  comprising: 
a base substrate comprising a display area and a non-display area (see at least Figs. 1, 10, disclosing a base substrate 110 comprising a display area DA and a non-display area NDA;) 
a plurality of light emitting element layers disposed in the display area(see at least Figs. 1, 2, 10, disclosing a plurality of light emitting element layers disposed in the display area DA, each light emitting element layer comprising a portion of OLED 210 having a light emitting element area corresponding to the area of the pixel PX and having a length as a length of PX shown in Figs. 1, 2 and 10; note that Fig. 10 has an OLED erroneously labeled “120”, instead of “210” at ¶ 70;) 
an intermediate layer disposed to cover the plurality of light emitting element layers (see at least Fig. 10, disclosing an intermediate layer comprising any or combination of elements [OL1, OL2, 301] and disposed to cover the plurality of light emitting element layers;)
a plurality of touch electrodes having a mesh shape and disposed on the intermediate layer (see at least Figs. 1, 4A, 4B; ¶ 102, disclosing a plurality of touch electrodes [TE1, TE2] having a mesh shape; further see Fig. 10, disclosing the plurality of touch electrodes [TE1, TE2] disposed on the intermediate layer;) 
a plurality of lens layers having a convex shape and disposed inside the plurality of touch electrodes while being disposed on the intermediate layer (see at least Figs. 5, 10, disclosing each of a plurality of lens layers 520 having a convex shape and disposed inside the plurality of touch electrodes in a plane view while being disposed on the intermediate layer;) and 
a lens protecting layer disposed on the intermediate layer and configured to cover one lens layer of the plurality of lens layers (see at least Fig. 10, disclosing a lens protecting layer including an element OL3 and disposed on the intermediate layer and configured to cover one lens layer of the plurality of lens layers,)  
wherein a total reflection of light output from a light emitting area of one light emitting element layer of the plurality of light emitting element layers does not occur on an interface between the one lens layer and the lens protecting layer (see at least ¶ 3, discussing the Jang invention to overcome the prior art’s a drawback of a total reflection of light output from a light emitting area of the light emitting element layer occurring on an interface between layers having different refractive indices, to increase the luminous efficiency of the OLED display device; moreover, at least ¶ 140, disclosing the refractive index of the lens layer 520 being higher than the refractive index of the lens protecting layer OL3; accordingly, the Jang display device shown in Fig. 10 having a total reflection of light output from a light emitting area of the light emitting element layer that does not occur on an interface between the lens layer and the lens protecting layer.)

As per claims 11-14, see the rejection of claims 2-5 for similar limitations.
As per claim 16, Jang discloses the touch display device further comprising a bank layer having a plurality of openings and disposed below the intermediate layer and the plurality of touch electrodes disposed to correspond to the bank layer (see at least Figs. 5, 10; ¶¶ 82-83, disclosing the touch display device further comprising a bank layer 190 having a plurality of openings and disposed below the intermediate layer and the plurality of touch electrodes disposed to correspond to the bank layer.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang.
As per claims 6 and 15, Jang discloses light output from the light emitting area primarily refracted on an interface between the intermediate layer and the lens layer and the primarily refracted light secondarily refracted on an interface between the lens layer and the lens protecting layer (see at least Fig. 10, disclosing light output from the light emitting area primarily refracted on an interface between the element OL2 of the intermediate layer and the lens layer 520 and the primarily refracted light secondarily refracted on an interface between the lens layer 520 and the lens protecting layer OL3 in order to reach to the viewer) and the refractive index n1 of the lens layer being greater than the refractive index n2 of the lens protecting layer (see ¶ 140.)
Jang is silent to “an incident angle of the primarily refracted light on the interface between the lens layer and the lens protecting layer is θi, and in the case of θi < sin-1(n2/n1), total reflection does not occur,” as claimed.
Accordingly, the only difference between these claims and the Jang reference is that Jang is silent to disclose the inequality, as claimed.
However, because the refractive index n1 of the lens layer is greater than the refractive index n2 of the lens protecting layer, the incident angle θi of the [[primarily refracted]] light on the interface between the lens layer and the lens protecting layer is smaller than the assumed refractive angle θt according to the Snell law of refraction: “n1sinθi = n2sinθt” (generally known to one skilled in the relevant art and available online and Wikipedia, as well as taken Official Notice if necessary) thereby rendering “θi = sin-1 [(n2/n1) sinθt]”. Moreover, since the value of sin of any angle is not greater than “1”, i. e., sinθt is not greater than “1”, the inequality θi < sin-1(n2/n1) is merely obtained from the above well-known Snell law of refraction. Accordingly, these claims are unpatentable over Jang.

As per claims 7-9, these claims further recite a set of mathematic equations, which were derived from the well-known mathematic equations/laws, to determine coordinates of points along the light path of claims 7-8, and a refractive angle θt of the secondarily refracted light on the interface between the lens layer and the lens protecting layer of claim 9. Moreover, in the present case, since a method of solving a mathematic equation cannot be patented, it follows that the addition of old and necessary antecedent steps of establishing values for the variables in the equation cannot convert the unpatentable method to patentable subject matter. See In re Christensen, 178 USPQ 35 (CCPA 1973). Accordingly, these claims are unpatentable over Jang.
As per claim 17, Jang, as discussed in the rejection of claim 10, discloses all limitation of this claim except for the one lens layer comprising polytriazine or a material where one or more of titanium dioxide (TiO2), Zirconium dioxide (ZrO2) and a nano filler is added to polytriazine, as claimed. However, Official Notice is taken that both the concept and the advantages of using the lens layer comprising polytriazine to effectively transmit light in the lens layer are well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to utilize the lens layer comprising polytriazine, in the display device of the Jang reference, as this lens layer comprising polytriazine is known to effectively transmit light in the lens layer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Miyahara et al. (US 2013/0079460 A1; hereinafter Miyahara.)
As per claim 18, Jang, as discussed in the rejection of claim 10, discloses all limitation of this claim except for the lens protecting layer comprises a material in which a hydroxyl group (-OH group) or a fluorine group (-F group) is added to a substituent of an epoxy resin or an acryl resin, or a material in which a nano-sized hollow silica is added to an epoxy resin or an acryl resin, as claimed.
However, Miyahara discloses a transparent protective film, used to protect the lenses, glasses, and display screen (see at least ¶ 111,) as the lens protecting layer, which comprises a material in which a hydroxyl group (-OH group) is added to a substituent of an acryl resin (see at least ¶ 108,) capable of having a self-repairability (see at least ¶ 114.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the lens protecting layer comprising a material in which a hydroxyl group (-OH group) is added to a substituent of an acryl resin, in the display device of the Jang reference, in view of the teaching in the Miyahara reference, to improve the above modified touch display device of the Jang reference for the predictable result of having the self-repairability lens protecting layer.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Gwon et al. (US 2019/0131572 A1; hereinafter Gwon.)
As per claim 19, Jang further discloses the intermediate layer comprising an encapsulation layer (see at least Fig. 10, discloses the intermediate layer comprising an encapsulation layer 301) and the encapsulation layer comprising at least one organic encapsulation film (see at least ¶ 85, disclosing the encapsulation layer comprising at least one organic encapsulation film 320.) Accordingly, Jang discloses all limitations of this claim except for “a first dam disposed in the non-display area and configured to surround the at least one organic encapsulation film,” as claimed.
However, in the same field of endeavor, Gwon discloses a related touch display device (see at least Fig. 4, 6) comprising a first dam disposed in the non-display area and configured to surround the at least one organic encapsulation film (see at least Figs. 4, 6, disclosing a first dam D1 disposed in the non-display area NDA and configured to surround at least one organic encapsulation film 320 of the encapsulation layer 300,) to prevent the organic encapsulation film from being exposed to the outside of the display device and from being permeated into the exposed pad area (see at least ¶ 81.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include a first dam in the touch display device of the Jang reference, in view of the teaching in the Gwon reference, to improve the above modified touch display device of the Jang reference for the predictable result of preventing the organic encapsulation film from being exposed to the outside of the display device and from being permeated into the exposed pad area.

	As per claim 20, Jang discloses the at least one organic encapsulation film comprising an epoxy resin or an acryl resin (see ¶ 88.)
	
As per claim 21, the above modified Jang, as discussed in the rejection of claim 19, obviously renders the first dam, but does not render a second dam, as claimed.
However, Gwon further discloses the touch display device further comprising a second dam disposed in the non-display area and surrounding all the elements in the display area (see at least Figs. 4 and 6, disclosing a second dam D2 disposed in the non-display area NDA and surrounding all the elements in the display area SA) to more effectively prevent the organic film from being exposed to the outside of the display device and from being permeated into the exposed pad area (see at least ¶ 82.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further include a second dam in the non-display area in the touch display device of the Jang reference, in view of the teaching in the Gwon reference, to improve the above modified touch display device of the Jang reference for the predictable result of more effectively preventing the organic film from being exposed to the outside of the display device and from being permeated into the exposed pad area.
Since the above modified Jang in view of Gwon obviously renders the second dam disposed in the non-display area and surrounding all the elements in the display area and Jang discloses the lens protecting layer in the display area DA (see Jang at least Figs. 1, 10,) the above modified touch display device of Jang in view of Gwon obviously renders the second dam disposed in the non-display area and configured to surround the lens protecting layer.

As per claim 22, the above modified Jang obviously renders a touch pad disposed in the non- display area, a touch routing wire disposed over the encapsulation layer along the encapsulation layer to electrically connect the touch pad and the touch electrode, and the touch routing wire disposed between the first dam and the second dam (see Gwon at least Figs. 5-6, disclosing a touch pad PAD disposed in the non-display area NDA, a touch routing wire TL1 disposed over the encapsulation layer 300 along the encapsulation layer to electrically connect the touch pad PAD and the touch electrode TE1, and the touch routing wire TL1 disposed between the first dam D1 and the second dam D2.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 (allowed, but not patented yet) of copending Application No. 17/121,275 (hereinafter App275) in view of Jang. 
As per claims 1 and 10, the copending claims 1, 3 and 4 of App275 recite all limitations of these claims except for “wherein a total reflection of light output from a light emitting area of the light emitting element layer does not occur on an interface between the lens layer and the lens protecting layer”. Note that “an intermediate layer” of claims 1 and 10 corresponds to “an encapsulation layer” and “a plurality of light emitting element layers” corresponds to “a plurality of light emitting diodes” of the copending claims.
However, in the same field of endeavor, Jang discloses a related touch display device (see at least Figs. 1, 10)  comprising: 
a base substrate comprising a display area and a non-display area (see at least Figs. 1, 10, disclosing a base substrate 110 comprising a display area DA and a non-display area NDA;) 
a plurality of light emitting element layers disposed in the display area(see at least Figs. 1, 2, 10, disclosing a plurality of light emitting element layers disposed in the display area DA, each light emitting element layer comprising a portion of OLED 210 having a light emitting element area corresponding to the area of the pixel PX and having a length as a length of PX shown in Figs. 1, 2 and 10; note that Fig. 10 has an OLED erroneously labeled “120”, instead of “210” at ¶ 70;) 
an intermediate layer disposed to cover the plurality of light emitting element layers (see at least Fig. 10, disclosing an intermediate layer comprising any or combination of elements [OL1, OL2, 301] and disposed to cover the plurality of light emitting element layers;)
a plurality of touch electrodes having a mesh shape and disposed on the intermediate layer (see at least Figs. 1, 4A, 4B; ¶ 102, disclosing a plurality of touch electrodes [TE1, TE2] having a mesh shape; further see Fig. 10, disclosing the plurality of touch electrodes [TE1, TE2] disposed on the intermediate layer;) 
a plurality of lens layers having a convex shape and disposed inside the plurality of touch electrodes while being disposed on the intermediate layer (see at least Figs. 5, 10, disclosing each of a plurality of lens layers 520 having a convex shape and disposed inside the plurality of touch electrodes in a plane view while being disposed on the intermediate layer;) and 
a lens protecting layer disposed on the intermediate layer and configured to cover one lens layer of the plurality of lens layers (see at least Fig. 10, disclosing a lens protecting layer including an element OL3 and disposed on the intermediate layer and configured to cover one lens layer of the plurality of lens layers,)  
wherein a total reflection of light output from a light emitting area of one light emitting element layer of the plurality of light emitting element layers does not occur on an interface between the one lens layer and the lens protecting layer (see at least ¶ 3, discussing the Jang invention to overcome the prior art’s a drawback of a total reflection of light output from a light emitting area of the light emitting element layer occurring on an interface between layers having different refractive indices, to increase the luminous efficiency of the OLED display device; moreover, at least ¶ 140, disclosing the refractive index of the lens layer 520 being higher than the refractive index of the lens protecting layer OL3; accordingly, the Jang display device shown in Fig. 10 having a total reflection of light output from a light emitting area of the light emitting element layer that does not occur on an interface between the lens layer and the lens protecting layer,) thereby overcoming a drawback of a total reflection of light output from a light emitting area of the light emitting element layer occurring on an interface between layers having different refractive indices, to increase the luminous efficiency of the display device (see the above discussion.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the display device of the copending claims of App275 to include a total reflection of light output from a light emitting area of one light emitting element layer of the plurality of light emitting element layers not occur on an interface between the one lens layer and the lens protecting layer, in view of the teaching in the Jang reference, to improve the above modified display device of the copending claims of App275 for the predictable result of increasing the luminous efficiency of the display device.

As per claims 2-5, 11-14 and 16-22, further see the copending claims 6-14 for similar limitations.
As per claims 6 and 15, Jang further discloses light output from the light emitting area primarily refracted on an interface between the intermediate layer and the lens layer and the primarily refracted light secondarily refracted on an interface between the lens layer and the lens protecting layer (see Jang at least Fig. 10, disclosing light output from the light emitting area primarily refracted on an interface between the element OL2 of the intermediate layer and the lens layer 520 and the primarily refracted light secondarily refracted on an interface between the lens layer 520 and the lens protecting layer OL3 in order to reach to the viewer) and the refractive index n1 of the lens layer being greater than the refractive index n2 of the lens protecting layer (see ¶ 140.)
Jang is silent to “an incident angle of the primarily refracted light on the interface between the lens layer and the lens protecting layer is θi, and in the case of θi < sin-1(n2/n1), total reflection does not occur,” as claimed.
Accordingly, the only difference between these claims and the above modified display device of the copending claims in view of Jang is that the above modified display device is silent to disclose the inequality, as claimed.
However, because the refractive index n1 of the lens layer is greater than the refractive index n2 of the lens protecting layer, the incident angle θi of the [[primarily refracted]] light on the interface between the lens layer and the lens protecting layer is smaller than the assumed refractive angle θt according to the Snell law of refraction: “n1sinθi = n2sinθt” (generally known to one skilled in the relevant art and available online and Wikipedia, as well as taken Official Notice if necessary) thereby rendering “θi = sin-1 [(n2/n1) sinθt]”. Moreover, since the value of sin of any angle is not greater than “1”, i. e., sinθt is not greater than “1”, the inequality θi < sin-1(n2/n1) is merely obtained from the above well-known Snell law of refraction. Accordingly, the above modified display device of the copending claims in view of Jang obviously renders all limitations of these claims.
As per claims 7-9, these claims further recite a set of mathematic equations, which were derived from the well-known mathematic equations/laws, to determine coordinates of points along the light path of claims 7-8, and a refractive angle θt of the secondarily refracted light on the interface between the lens layer and the lens protecting layer of claim 9. In the present case, since a method of solving a mathematic equation cannot be patented, it follows that the addition of old and necessary antecedent steps of establishing values for the variables in the equation cannot convert the unpatentable method to patentable subject matter. See In re Christensen, 178 USPQ 35 (CCPA 1973). Accordingly, the above modified display device of the copending claims in view of Jang obviously renders all limitations of these claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have been allowed, but not in fact patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626